Citation Nr: 9916464	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux with esophagitis.  

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 1994, the RO denied the claims of entitlement to 
increased ratings for hypertension, bilateral knee arthritis, 
lumbosacral strain with arthritis, gastroesophageal reflux 
with esophagitis and for hyperlipoproteinemia.  The RO also 
denied the claim of entitlement to service connection for a 
kidney disorder.  The veteran submitted a notice of 
disagreement with all the denials in November 1994.  

In June 1995, the RO received a substantive appeal from the 
veteran which only pertained to the issues of entitlement to 
increased ratings for hypertension, gastroesophageal reflux 
with esophagitis and lumbosacral strain with arthritis.  The 
substantive appeal also was applicable for the claim of 
entitlement to service connection for a kidney disorder.  

In May 1997, the Board denied the claim of entitlement to 
service connection for a kidney disorder and denied the claim 
of entitlement to an increased rating for hypertension.  By 
the same decision, the Board remanded the issues of 
entitlement to increased ratings for gastroesophageal reflux 
with esophagitis and for lumbosacral strain with arthritis in 
order to obtain a complete VA examination.  



FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination scheduled in conjunction with his claim of 
entitlement to an increased rating for gastroesophageal 
reflux with esophagitis.  

2.  The veteran failed, without good cause, to report for a 
VA examination scheduled in conjunction with his claim of 
entitlement to an increased rating for lumbosacral strain 
with arthritis.  


CONCLUSIONS OF LAW

1.  Entitlement to an increased evaluation for 
gastroesophageal reflux with esophagitis may not be granted.  
38 C.F.R. § 3.655 (1998).

2.  Entitlement to an increased evaluation for lumbosacral 
strain with arthritis may not be granted.  38 C.F.R. § 3.655 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the report of the separation examination conducted 
in August 1974 shows that the veteran was diagnosed at that 
time with mild gastroesophageal reflux with esophagitis which 
was well controlled on therapy and also mild degenerative 
arthritis of the lumbar spine.  Chronic lumbosacral strain 
secondary to obesity was noted on an accompanying 
consultation report.  




By rating decision dated in December 1974, the RO, in 
pertinent part, granted service connection for 
gastroesophageal reflux and esophagitis and evaluated the 
disability as 10 percent disabling.  The RO also granted 
service connection for lumbosacral strain and assigned a non-
compensable evaluation for the disability.  

A VA orthopedic examination conducted in February 1975 
included a diagnosis of lumbosacral strain, secondary to 
exogenous obesity.  A gastro-intestinal examination resulted 
in a diagnosis of sliding hiatal hernia, hypertrophic 
gastritis and deformity of the duodenal bulb.  

By rating decision dated in April 1975, the RO granted an 
increased rating for lumbosacral strain to 10 percent.  

A special orthopedic examination conducted in March 1977 
resulted in a diagnosis of degenerative arthritis of the 
lower dorsal and lumbar spine.  

The veteran was hospitalized from April 1981 to July 1981.  
He received treatment, in pertinent part, for generalized 
arthritis of the spine.  A hiatal hernia was noted by 
history.  

A special orthopedic examination was conducted in October 
1981.  An X-ray of the spine revealed moderate degenerative 
changes throughout the dorsovertebral column.  Larger spurs 
were present on the right in the mid dorsal region.  
Bilateral osteophytes in the lower dorsal area were noted.  
The diagnosis was history of degenerative osteoarthritis of 
the lumbosacral area.  

VA outpatient treatment and hospitalization records are 
associated with the claims file.  They show treatment 
primarily for the veteran's obesity  and cardiac problems.  
Complaints of occasional back pain were noted.  Diagnoses 
included gastroesophageal reflux disease, osteoarthritis and 
chronic low back pain.  





The veteran was hospitalized from October 1997 to November 
1997 with a pertinent diagnosis of gastroesophageal reflux 
disease.  It was noted that Tagamet was not helping with his 
reflux disease.  In October 1998, the veteran sought 
treatment for epigastric distress.  The diagnosis was 
gastroesophageal reflux disease.

A letter dated in May 1991 from H. H., D.O., is of record.  
The doctor reported that the veteran was injured at work in 
June 1987.  He sustained injuries to his shoulders, knees and 
low back.  

A VA orthopedic examination was conducted in August 1991.  
Examination of the lumbosacral area was difficult due to the 
veteran's immobility but he denied any sensory changes of the 
lower extremities.  No motor weakness or motor dysfunction 
was noted in the lower extremities.  The motion of the 
lumbosacral area was not determined because of the veteran's 
immobility and obesity.  The pertinent diagnosis was history 
of progressive osteoarthritis of the lumbosacral area without 
evidence of radiculopathy.  

The report of a December 1994 VA orthopedic examination has 
been associated with the claims file.  The veteran complained 
of difficulties in the lumbosacral area since the late 
1960's.  He re-injured his lumbosacral area in a fall at work 
in 1988.  He was being treated by VA for back pain.  He did 
not have any symptoms of lower extremity radiculopathy.  No 
specific evaluation of the lumbosacral spine was conducted as 
a result of the difficulty involved in moving the veteran 
from his motorized cart to other positions.  The pertinent 
diagnosis was history of lumbosacral discomfort with no 
history of lower extremity radiculopathy.  

A VA general surgical consultation to include esophagus, 
stomach, gastroesophageal reflux and esophagitis was 
performed in December 1994.  

The veteran complained of progressive discomfort with 
heartburn which woke him up every night with discomfort in 
the chest and a bad taste in his mouth.  He woke up several 
times during the night because of enlargement of his prostate 
and difficulty in passing urine, but the pain from his hiatal 
hernia woke him up at least once or twice at night.  

Physical examination revealed a huge obese abdomen without 
localized tenderness, although the veteran reported mild 
discomfort in the left lower quadrant.  No inguinal hernias 
were found.  The diagnosis was hiatal hernia with reflux and 
esophagitis with progressive symptoms.  The veteran woke up 
every night due to discomfort.  An upper gastro-intestinal 
(GI) series was ordered.  An attached report showed that the 
upper GI testing could not be performed as the veteran was 
too heavy for the X-ray table.  

A February 1995 GI clinic record included a diagnosis of 
gastroesophageal reflux disease without evidence of 
progression of complications.  The veteran had a 25 year 
history of pyrosis.  He did not have a weight change, nausea 
or vomiting or dysphagia.  He did not have bright red blood 
per rectum or melena.  The symptoms were somewhat alleviated 
by Maalox.  

The examiner was unable to obtain images radiographically or 
by endoscopy secondary to the morbid obesity.  The examiner 
reported that he did not have a compelling reason to do so.  
A separate annotation on the clinical record showed that the 
veteran had uncomplicated gastroesophageal reflux disease 
based on history.  

The transcript of a local RO hearing conducted in August 1995 
is of record.  The veteran's representative opined that the 
veteran was not given an appropriate examination for his 
spine disability.  The veteran testified that he experienced 
pain on the left side which was severe at times.  The pain 
was present all the time and limited his movements.  
Sometimes he was bed ridden for three or four days due to the 
pain.  The veteran was able to stand with crutches.  

The veteran's esophagitis was quiet at the time of the RO 
hearing but he had been troubled by the disability since 
1969.  He was troubled all of 1994 with the disability.  He 
had a burning sensation and food would hang up in his 
esophagus.  He estimated that it would be a couple of months 
between flare-ups of his stomach disorder.  He took 
over-the-counter medication twice per day.  

In May 1997, the Board remanded the issues currently on 
appeal as it found the prior VA examinations were inadequate 
to fairly evaluate the gastrointestinal and lumbar spine 
disorders.  The Board specifically directed that the veteran 
under go VA gastrointestinal and orthopedic examinations.  

With regard to the gastrointestinal disability, the Board 
directed that an examination be conducted which provides a 
detailed account of all the gastrointestinal pathology and to 
express an opinion as to which symptomatology was part of or 
caused by the service-connected disability.  

With regard to the lumbar spine disability, the Board 
directed that an examination be obtained which commented on 
all symptomatology observed and to try to differentiate those 
symptoms that were due to the veteran's obesity from those 
resulting from the service-connected spine disability.  

In June 1997, the RO sent a letter to the veteran pursuant to 
the Board's May 1997 remand inquiring if the veteran had 
received any additional medical treatment for his 
gastroesophageal reflux with esophagitis or lumbosacral 
strain with arthritis that was not associated with the claims 
file.  The veteran did not respond to the letter.  

Associated with the claims file is a November 1998 document 
which showed that the veteran failed to appear for his 
scheduled examinations of the esophagus and spine as the 
"veteran withdrew claim."  A separate undated document 
associated with the claims file included the notation that 
the veteran did not want to undergo an examination as a 
result of the United States Court of Appeals for Veterans 
Claims (Cour) dismissing an appeal he had filed.  


Criteria and Analysis

The Board notes that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107; that is, plausible 
claims have been presented.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his gastroesophageal reflux with esophagitis and lumbosacral 
strain with arthritis (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claims for increased ratings for those disabilities are well 
grounded.

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a)(b) (1998).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.  
When the examination was scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Id.  

VA records show that the veteran failed to report to VA 
examinations scheduled in November 1998.  There is no 
evidence of record demonstrating that the veteran was not 
notified of the dates of the VA examinations.  The veteran 
has not provided any explanation as to why he failed to 
appear for the scheduled examinations.  The only evidence of 
record in that regard is an undated message to the effect 
that the veteran did not want to undergo VA examination due 
to the fact that an appeal he had filed with the Court had 
been dismissed.  The Board finds such explanation does not 
amount to good cause for missing the examination.  





The Court has held that the law requires only that VA mail a 
notice and then presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).

In the absence of evidence showing that notification of the 
examinations was not delivered to the veteran, the Board may 
presume that VA properly discharged its duty in 1998 by 
mailing the letter of notification of the date of the 
veteran's VA examinations and that the Postal Service 
properly discharged its duty by delivering the letter to the 
veteran.  The Board finds that the RO properly notified the 
veteran of the VA examinations.

After a review of the available evidence, the Board concludes 
that the veteran's entitlement to increased ratings for 
gastroesophageal reflux with esophagitis and lumbosacral 
strain with arthritis have not been established without 
current examinations demonstrating sufficient disability to 
warrant increased ratings.  

The Board notes that the last time the gastroesophageal 
reflux with esophagitis was evaluated for compensation 
purposes was in December 1994.  The last time the lumbosacral 
strain with arthritis was evaluated was also in December 
1994.  Such evidence is four years old.  Additionally, it was 
noted that these examinations were found to be deficient for 
rating purposes by the Board and the veteran's 
representative.  

Since good cause for failure to report for the scheduled 
examinations was not provided by the veteran, the claims for 
increased evaluations for gastroesophageal reflux with 
esophagitis and lumbosacral strain with arthritis must be 
denied.  38 C.F.R.  3.655 (1998).


ORDER


Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux with esophagitis is denied.  

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with arthritis is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

